Citation Nr: 0933526	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-10 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD), prior 
to November 28, 2005.

2. Entitlement to a rating in excess of 50 percent for 
service-connected PTSD, from February 1, 2006 onward.

3. Entitlement to a rating in excess of 20 percent for 
service-connected diabetes mellitus.

4. Whether the reduction of the rating for service-connected 
bilateral hearing loss from 10 percent to a noncompensable 
evaluation, effective March 1, 2009, was proper.

5. Entitlement to a total disability rating due to individual 
unemployability (TDIU).








ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in January 
2006, July 2006, September 2007, and December 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Although cognizant of the delay that will result, the Board 
finds that a remand is necessary in this case to afford the 
Veteran all necessary due process, as well as to fulfill VA's 
duty to assist.  

First, the Board notes that there are outstanding, relevant 
records not associated with the claims files.  Specifically, 
an October 2007 letter from JMW reflects that the Veteran 
settled a workman's compensation claim in June 2007 that 
arose from a 2005 injury.  Records related to this claim are 
not in the record and would be useful in adjudicating the 
claims.  Therefore, the RO/AMC should request that the 
Veteran 
submit a VA Form 21-4142, Authorization and Consent to 
Release Information to VA for these records, so that the 
RO/AMC may make efforts to obtain them.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).  

Additionally, a July 2008 submission by the Veteran states 
that he was denied vocational rehabilitation benefits by the 
RO.  These records may contain information in support of the 
Veteran's claims, especially his claim for a TDIU rating; 
hence, the Veteran's separate vocational rehabilitation file 
should be associated with the claims files.  Id; Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that VA has 
constructive notice of information contained in records held 
by a government body).

Further, the Veteran is in receipt of disability benefits 
from the Social Security Administration (SSA).  SSA records 
were requested and obtained by VA; however, a CD containing 
SSA records is also found in the claims files.  The records 
on this CD have not been printed, and the Board does not know 
if the CD contains SSA records that are not already in the 
claims files.  Thus, while the case is in REMAND status, the 
RO should print out the SSA records found on this CD.

Finally, the Board notes that, on his April 2007 substantive 
appeal (VA Form 9), the Veteran requested a hearing before a 
Veterans Law Judge (VLJ), either in person at the RO or via 
videoconference.  Thereafter, on a March 2009 VA Form 9, the 
Veteran indicated that he did not want a Board hearing.  
However, on an April 2009 VA Form 9, the Veteran requested an 
in-person hearing before a VLJ sitting at the RO.  In June 
2009, the Veteran was scheduled for a videoconference hearing 
to which he failed to report.  Nevertheless, the Board 
observes that the Veteran's request for a video hearing was 
superseded by the subsequent request for a personal hearing 
before a VLJ at the RO, and the record does not reflect that 
the Veteran acquiesced to a video hearing in lieu of an in-
person hearing after his April 2009 hearing request.  

A hearing on appeal will be granted if a Veteran, or his 
representative, expresses a desire to appear in person.  38 
C.F.R. § 20.700 (2008).  Prejudicial failure to provide a 
hearing upon request is a violation of due process and is 
grounds upon which a Board decision may be vacated.  38 
C.F.R. § 20.904 (2008).  Therefore, the Board finds that a 
remand is necessary in order to afford the Veteran a personal 
hearing before a VLJ sitting at the RO.

Accordingly, the appeal is REMANDED for the following action:

1.	After obtaining a VA Form 21-4142, 
Authorization and Consent to Release 
Information, the RO/AMC should obtain 
the records related to the Veteran's 
workmen's compensation claim based on a 
2005 injury and June 2007 settlement.  
All requests and responses, positive 
and negative, should be associated with 
the claims files. 

2.	Associate the file related to the 
Veteran's application for vocational 
rehabilitation benefits with the claims 
files.

3.	Print out the records related to the 
Veteran's application for SSA 
disability provided on the CD and 
associate these records with the claims 
files.

4.	The RO/AMC should thereafter provide 
the Veteran with updated Veterans 
Claims Assistance Act of 2000 (VCAA) 
notice in accordance with the United 
States Court of Appeals for Veterans 
Claims (Court) holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008); Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); and 
38 C.F.R. § 3.159 (2008).

5.	Thereafter, the RO/AMC should 
readjudicate the claims.  As to the 
rating claims, such readjudication 
should take into account whether 
"staged" ratings are appropriate.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any of the benefits sought 
on appeal remain denied, the Veteran 
and his representative should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence received, and 
any evidence not received, and all 
applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.

6.	The Veteran should thereafter be 
scheduled for a personal hearing before 
a VLJ, sitting at the RO, at the 
earliest available opportunity.  The AOJ 
should notify the Veteran of the date 
and time of the hearing in accordance 
with 38 C.F.R. § 20.704(b) (2008).  A 
copy of this notification should be 
associated with the claims files.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all 


claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

